DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,898,173 (hereinafter “U.S. patent ‘173”) in view of Coe et al., Pub. No. U.S. 2008/0243106 (hereinafter “Coe”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed analogous surgical systems. Regarding claim 1 of the instant application, claim 1 of the U.S. patent ‘173 is directed to a surgical tool system comprising: a plurality of individual tool tip carriers configured to be advanced through a laparoscopic port into a location within a patient’s body; a surgical tool shaft having a distal end configured to be advanced into the location within a patient’s body,  through the laparoscopic port,  and a proximal end configured to remain outside of the patient’s body; a plurality of magnetic or magnetizable surgical tool tips detachably connectable to the distal end of the surgical tool shaft; and a magnet on the shaft configured to attract the surgical tool tips and align the tips with the shaft, wherein an individual surgical tool tip mechanically engages the shaft after magnetic alignment. Claim 1 of the U.S. patent ‘173 does not teach a handle coupled to the proximal end of the shaft as claimed. However, the use of medical device comprising a handle coupled to a proximal end of a surgical shaft is well known in the art. Coe discloses device comprising a shaft having a distal end configured to be advanced through a lumen of an endoscope (para. [0011] “In an exemplar embodiment the shaft is disposed through an endoscope”); a surgical tool configured to be detachably coupled to the distal end of the shaft; and handle 240 operably coupled to the proximal end of the shaft 246 (see Fig. 22B). Thus, at the time the applicant’s invention was filed, it would have been obvious to one of ordinary skill in the art, to attach a handle to the distal end of the surgical shaft so as to control and manipulate operations of the surgical tool.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coe et al., Pub. No. U.S. 2008/0243106 (“Coe”)
Coe discloses a surgical system comprising: a surgical tool shaft 12,246, having a distal end 12d configured to be advanced through a port of an endoscope into a location within a patient’s body, and a proximal end 12p configured to remain outside of the patient’s body (see Figs. 1A-1B, 22B, and para. [0068]); 
a handle 240 attached to the proximal end of the shaft 246 (Figs. 22A-22C); 
a magnetizable surgical tool tip 14 detachably connectable to the distal end of the surgical tool shaft (Figs. 1B, 3E, 13A); and 
a magnet 138aon the shaft configured to attract the surgical tool tip 130 and align said tip with the shaft, wherein the surgical tool tip mechanically engages the shaft after magnetic alignment (Figs. 4A, 4B [0080], and Fig.13A [0094] “FIG. 13A illustrates a magnet 138a disposed on the distal end of the shaft 134 and a magnet 138b disposed on the proximal end of the probe 130. In order to align the probe 130 with the shaft 134 so as to cause the electrodes 132a, 132b to extend into the bores 137a, 137b and mate to the leads 136a, 136b, the magnets 138a, 138b can have a configuration as previously described with respect to FIG. 4B”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 10, 2022